 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                                         )
10   Trustees of the Southern California )  SACV 18-1914JVS(DFMx)
     Pipe Trades Health and Welfare      )
11   Trust Fund, et al,                  )  ORDER OF DISMISSAL UPON
                                         )
12                                       )  SETTLEMENT OF CASE
                  Plaintiff,             )
13                                       )
           v.                            )
14                                       )
     Stanton Utilities, Inc, et al,      )
15                                       )
                  Defendant(s).
16   ____________________________
17
           The Court having been advised by the counsel for the parties that the above-
18
     entitled action has been settled,
19
            IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
     without prejudice to the right, upon good cause being shown within 75 days, to reopen
21
     the action if settlement is not consummated.
22
23
     DATED: 12/23/19                                ___________________________
24
                                                       James V. Selna
25                                                  United States District Judge
26
27
28
